I do not agree with the conclusion of the foregoing opinion that the county court had jurisdiction to enter the order approving the certificate of costs and completion in this case. When the application for confirmation of the certificate of the board of local improvements was taken under advisement the judge announced that he found that the improvement did not conform to the ordinance, specifying wherein this was true, and stated that if within six months the board of local improvements and the contractor had repaired such portions of the improvement he would approve the certificate, and if they had not, he would not. Though the court, on finding that the improvement did not conform to the ordinance, entered no order of record to that effect, as required by section 84 of the statute, the facts sufficiently appear in the record of the county court made by the objections and affidavits of property owners who objected that the changed improvement did not conform to the ordinance. The cause appears to have been continued generally.
It sufficiently appears from the record of the county court that during the time such cause was under advisement the contractor went upon the improvement and tore out and replaced portions of it. No further certificate of the board of local improvements was filed or ordered, no further hearing was had but hearing on the objections filed was refused, and the judge announced that he had been over the improvement and found it complied with the ordinance and entered an order confirming the original certificate of cost and completion.
One of the essentials of a valid judgment is that the court have jurisdiction to render that particular judgment. Where a court, after acquiring jurisdiction of the subject matter, transcends the limits of the jurisdiction conferred, its judgment so entered is void. (People v. Circuit Court, 347 Ill. 34;  Armstrong v. Obucino, 300 id. 140; People *Page 174 
v. Siman, 284 id. 28; Chicago Title and Trust Co. v. Brown, 183 id. 42; Ex parte Reed, 100 U.S. 13; Russell v. Shurtleff,28 Colo. 414; 16 R. C. L. 7.) The only jurisdiction the county court possessed was derived from the statute. (City of Casey
v. Cincinnati, Hamilton and Dayton Railway Co. 263 Ill. 352.) By section 84 of the Local Improvement act, when the court is of the opinion that the improvement does not conform to the ordinance, it is required "to enter an order accordingly, and in that event the board of local improvements shall procure the completion of the improvement." Nowhere does this section give to the court the power in such a case to approve the work until the changes have been made and a supplemental certificate of cost and completion is filed, as provided by the act, and opportunity to be heard thereon is given the property owners. Nowhere is the court given jurisdiction to confirm a certificate of cost and completion that does not relate to the improvement as changed. The act clearly contemplates that where the court is of the opinion that the improvement does not conform to the ordinance the board shall cause the work to be completed, and that a supplemental certificate shall be filed before the court may approve the work. (People v. Blocklinger,344 Ill. 447.) This is simply in the furtherance of the right of property owners to be heard as to changed improvements. In the absence of such supplemental certificate, and hearing thereon, the court had no jurisdiction to pass on the improvement as altered. (People v. Brewer, 328 Ill. 472.) It seems clear to me that here the county court acted without authority of law, and its order was therefore void and subject to collateral attack, and that the decree of the circuit court should be affirmed. *Page 175